             Case 1:21-cv-04818-VEC Document 38 Filed 06/08/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------
JOB CREATORS NETWORK,                                          )
                                                               )
                                                               )
                           Plaintiff,                          )   Civil Action No. 1:21-cv-4818-VEC
                                                               )
                           v.                                  )
                                                               )
OFFICE OF THE COMMISSIONER OF                                  )
BASEBALL D/B/A MAJOR LEAGUE                                    )
BASEBALL, ET AL.,                                              )
                                                               )
                                                               )
                           Defendants.                         )
----------------------------------------------------------------

                          REPLY DECLARATION OF ALFREDO ORTIZ

        Alfredo Ortiz, being over the age of eighteen, hereby declares:

        1.       I am the President and CEO of Job Creators Network (JCN). I have held this

position since 2014. I submit this declaration in further support of JCN’s motion for a preliminary

injunction. The All-Star game should be immediately sent back to Truist Park in Cobb County,

Georgia.

        2.       As mentioned in my moving affidavit, JCN’s members include over 3,600 small

business owners and individual supporters in the Atlanta metro area. One of those members,

Ronald Florence, owner of Atlanta Fastpitch Company, planned on having a softball tournament

to coincide with the All-Star Game. Those plans had been in place since 2019 and the departure of

the All-Star Game has meant a 70% reduction in revenue to his business.

        3.       There is no question that JCN has members. It provides for various levels of paid

memberships. These membership dues are used to support JCN’s operations. JCN’s Membership

page has two options for paid memberships. When a small business joins at either the $99 or $499

level, they receive a welcome email and are mailed a welcome packet informing them of the


                                                         1
          Case 1:21-cv-04818-VEC Document 38 Filed 06/08/21 Page 2 of 5




benefits of membership. Those who join at the Advocate level receive a personal phone call to

discuss the membership and potential media opportunities. If a small business owner does not want

to join at a paid level, they have the ability for to sign up as a grassroots member for free to receive

updates, emails, and educational materials. (See following webpage screen shot).




                                                   2
Case 1:21-cv-04818-VEC Document 38 Filed 06/08/21 Page 3 of 5




                              3
            Case 1:21-cv-04818-VEC Document 38 Filed 06/08/21 Page 4 of 5




       4.       Further, JCN’s members have an active voice in the operations of the organization

and readily express their collective views. There are several ways and opportunities for interaction,

including:

             a. Quarterly board calls that include key members. On our calls we discuss JCN

                activities and future campaigns and look for reactions and suggestions.

             b. We have an active media program where we connect small business members with

                the media to discuss government policy and JCN campaigns.

             c. We do a weekly newsletter to all small business members and grassroots supporters

                outlining JCN activities and campaigns.

             d. We regularly engage the membership to reach out to legislators on policy issues

                that affect small business.

             e. We publish an annual report that outlines past activities and future direction that is

                distributed to members.

             f. We also provide educational materials (Our Employer to Employee Education

                program) on a regular basis.

             g. We have interactive social media platforms like Facebook and Instagram and

                twitter where members interface with JCN and express their views.

       5.       Additionally, JCN’s individual losses are ongoing. JCN continues to spend

   resources to assist Atlanta area businesses to recover from the substantial losses they have

   incurred. If the All-Star game is not immediately restored to Atlanta, JCN will continue a

   national education campaign to dispel political activist lies about the Georgia voting law so

   additional events, businesses, and conventions don’t abandon Georgia and Atlanta. These




                                                   4
         Case 1:21-cv-04818-VEC Document 38 Filed 06/08/21 Page 5 of 5




   efforts will remain ongoing for the next six months and will cost over $10 million. These

   educational campaign costs and expenses include:

       6- Month Radio Campaign                        $5,888,570
       National bus tour 2 buses                      $575,000
       Social Media in Target States                  $2,200,000
       Advocate Earned Media Program                  $350,000
       High Profile Billboards                        $300,000
       National Polling                               $200,000
       12 week Email Campaign                         $120,000
       Website Updates, and Hosting                   $100,000
       Campaign Design and Branding                   $200,000
       Travel/Management/G&A                          $100,000

       TOTAL                                          $10,033,570



       I declare, under the penalty of perjury, that the foregoing is correct.



Dated: June 8, 2021



                                                      ________________
                                                      Alfredo Ortiz




                                                 5
